DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1, 6, 9, 20 objected to because of the following informalities:  
Re claim 1, it is generally noted that the phrasing of the limitation: "power information included in the induction current" is not standard and somewhat vague as to whether the claim refers to data information being modulated onto the induction current, or whether more generally could be any power information derived from/related to the induction current (e.g. received current/voltage/power). If what is intended is to refer to data that is being communicated by modulation of the induction current, then it is recommended that standard terms for describing the feature be used (e.g. "power information modulated onto the induction current", or similar). 
Re claim 6 (and also similar claims describing connection/disconnection of the first and second receiving coils), it is generally noted that phrasing such as "the first receiving coil is electrically separated from the second receiving coil by the switch" or similar is somewhat misleading, since it would imply the switch is connected between the two coils to disconnect them from each other, when all of Applicant's embodiments shown in Figs. 5-10 have the switch connected with the other side of the second receiving coil (i.e. they are not actually  such that the induction current flows through a series connection of the first receiving coil and the second receiving coil, by a switch;" and to describe disconnection/connection of the switch in dependent claims such as claim 6 as: "when the series connection of the first receiving coil and the second receiving coil is disconnected by the switch" and similar for describing forming the series connection using the switch. Alternatively, specific description of arrangement of terminals of the coils with the switch and rectifiers or the processor could provide a way to accurately describe the connections.
Re claim 9, the claim should be amended to end with a period to form a complete sentence and comply with standard claim drafting rules.
Re claim 20, last paragraph, it is recommended the claim be amended: "in response to the amount of transmitted power being equal to or greater than the reference magnitude" to correct a minor grammar error. Additionally, it is noted that it may be possible that the phrasing "wherein the processor determines an amount of transmitted power based on the power information" could potentially inaccurately reflect the intended feature, if the amount of transmitted power is meant to refer instead to "an amount of power that can be transmitted by the wireless power transmitting apparatus" (as described in Applicant's PGPUB: US2021/0075270: [0103]), and it is generally recommended that sufficient context for the elements be provided to avoid potential misinterpretation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US2021/0066952).
Re claim 1, Chen teaches a wireless power receiving apparatus for receiving multi-level power (see Fig. 5), comprising: 
a first receiving coil (portion of coil <210> between ends <A1,A3N>, see [0065], Fig. 5) in which induction current is generated based on an electromagnetic induction (see [0020], [0055-0056], [0058], [0065], Figs. 3, 5 regarding electromagnetic wireless power reception via portion of coil <210>); 

a processor (charging unit <240>, mode determining unit <250>, control unit <260>, see [0057], Fig. 5 regarding integration of control units together) that is driven based on the induction current generated by the first receiving coil, controls the switch based on power information included in the induction current (see [0038-0040], Fig. 3 regarding receiver mode determination unit <250> receiving communication of the present charging mode via power load modulation, i.e. modulation/included in the transmitted current), and selectively and electrically connects the first receiving coil and the second receiving coil based on an operation of the switch (see [0040], [0056], [0059-0060], Figs. 3-5 regarding communication of charging mode and connecting coil portions in series via switches according to the determined mode). See Chen: [0020], [0038-0040], [0055-0060], [0065-0067], Figs. 1-5. Note also that a large number of prior art wireless power receivers, including some cited below, generally having selective connection of receiving coil/inductance based on received power/communication would also potentially apply to the limitations as currently drafted.
Re claim 2
Re claim 6, Chen teaches the wireless power receiving apparatus of claim 1, wherein current is induced into the first receiving coil when the first receiving coil is electrically separated from the second receiving coil by the switch, or wherein current is induced into the first receiving coil and the second receiving coil when the first receiving coil is electrically connected to the second receiving coil by the switch (see Chen: [0056], [0059-0060], [0065], Fig. 5 regarding operation of switches to selectively connect portions of the coil in series in which the induced current will flow).
Re claim 7, Chen teaches the wireless power receiving apparatus of claim 1, further comprising: a third receiving coil (portion of coil <210> between ends <A31,A2>, see [0065], Fig. 5) configured to be selectively connected to the second receiving coil by another switch (switch <K21>), wherein the processor selectively and electrically connects the first, second and third receiving coils by the switches (see Chen: [0056], [0059-0060], Fig. 5 regarding control of switches to connect portions of coil in series).
Re claim 8, Chen teaches the wireless power receiving apparatus of claim 1, wherein the first receiving coil is connected to a first resonance capacitor (capacitor <270(N+1)>), and the second receiving coil is connected to a second resonance capacitor (capacitor <2702>, see Chen: [0065-0066], Fig. 5 regarding matching units having capacitor; note that a capacitor connected with an inductance inherently has an electromagnetic resonance frequency).
Re claim 9, Chen teaches the wireless power receiving apparatus of claim 8, wherein the first receiving coil and the first resonance capacitor form a first resonance circuit, when the first receiving coil is electrically separated from the second receiving coil by the switch (see Chen: [0059-0060], [0065-0066], Fig. 5 regarding connection of capacitors with respective coil 
Re claim 10, Chen teaches the wireless power receiving apparatus of claim 9, wherein the first receiving coil, the second receiving coil and the second resonance capacitor form a second resonance circuit, when the first receiving coil is electrically connected to the second receiving coil by the switch (see Chen: [0059-0060], [0065-0066], Fig. 5 regarding connection of capacitors with respective coil portions, inherently forming a resonance circuit by respective capacitance and inductance through which reception current flows).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Liu (US2018/0269728).
Re claims 3-5, Chen teaches the wireless power receiving apparatus of claim 1, but does not explicitly disclose arrangement of first receiving coil within area of the second receiving coil as discussed regarding claim 1 above. One of ordinary skill however would recognize that the selective connection of portions of the length of the coil in series would still equivalently function if the switched connections were to instead connect additional turns/the second .

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Re claim 11, Chen teaches the wireless power receiving apparatus of claim 10, having a resonance frequency of the first resonance circuit and a resonance frequency of the second resonance circuit (see Chen: [0059-0060], [0065-0066], Fig. 5 regarding connection of 
Re claim 12, Chen teaches the wireless power receiving apparatus of claim 8, including first and second capacitors which inherently have some capacitance value. Chen generally discloses the matching unit capacitors may be chosen for the respective modes where they are connected (see Chen: [0007], [0034-0035], [0065], Fig. 5), but does not explicitly specify the second capacitor having lower capacitance than the first capacitor. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system of Chen such that a capacitance of the second resonance .

Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nishino (US2009/0067207).
Re claims 13-16, Chen teaches the wireless power receiving apparatus of claim 1, wherein the first receiving coil and the processor are connected through a rectifying circuit (rectifying unit <230N>, see Chen: [0059-0060], [0065], Fig. 5); wherein the second receiving coil and the processor are connected through a rectifying circuit (rectifying unit <2301>, see Chen: [0059-0060], [0065], Fig. 5). Chen generally suggests any kind of suitable rectifying circuit can be used (see Chen: [0037]), but does not explicitly mention using a full-bridge rectifying circuit. One of ordinary skill would know that full-bridge rectifying circuits and half-bridge rectifying circuits are well-known equivalent rectifying circuits for rectifying the AC power received by a reconfigurable receiving coil, such as exemplified by Nishino (see Nishino: [0041-0042], Fig. 1A regarding full-bridge rectifier <6A> and half-bridge rectifier part <6d> of rectifier <6B>; note that a full-bridge rectifier inherently comprises two half-bridges generally). It would 
Re claim 17, Chen teaches the wireless power receiving apparatus of claim 1, but does not explicitly disclose providing a DC link capacitor, though mentions circuits for stabilizing voltage generally (see Chen: [0042], Fig. 2). One of ordinary skill in the art would know that DC link capacitors are well-known in the art of power conversion and supply systems for stabilizing DC voltages supplying loads, as exemplified by Nishino: (see Nishino: [0041], Fig. 1A regarding capacitor <8> storing DC voltage to be applied to load). Official Notice is also hereby taken that DC link capacitors are well-known in the art to be provided at output of rectifiers for stabilizing the rectified voltage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen to include a DC link capacitor as is well-known in the art and also taught by Nishino for purposes of storing and stabilizing DC voltage output by rectifiers and being supplied to subsequent load circuits (see Nishino: [0041]). The combination would result in a current induced into at least one of the first receiving coil and the second receiving coil is stored as a DC link voltage in the DC link capacitor, 
Re claim 18, Chen in view of Nishino teaches the wireless power receiving apparatus of claim 17, further comprising a regulator, wherein the DC link voltage is converted into a drive voltage by the regulator, and the processor is driven based on the drive voltage (see Chen: [0041-0042], Figs. 2, 5 regarding charging unit further including a step-down circuit and/or constant current/voltage circuits, i.e. regulators, adjusting the power supplied to the unit).

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Moore (US2018/0034506).
Re claim 19, Chen teaches the wireless power receiving apparatus of claim 1, wherein the processor identifies the power information based on a modulated signal included in the induction current after the processor is driven based on the induction current (see Chen: [0038-0040], Fig. 3 regarding receiver mode determination unit <250> receiving communication of the present charging mode via power load modulation, i.e. modulation/included in the transmitted current). Chen does not explicitly disclose the modulation for communication is specifically frequency modulation, although such modulation scheme is well-known in the art of wireless communication systems for wireless power transfer. Moore teaches that it is known in the art of wireless power receivers receiving communication from corresponding transmitter for the information to be communicated via frequency modulation (see Moore: [0033], [0077], Figs. 1A, 17 regarding communication of data to receiver by frequency modulation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nakahara (US2017/0288463).
Re claim 20, Chen teaches the wireless power receiving apparatus of claim 1, and generally discloses the processor controls the switch to be turned off and on for different charging modes or different voltage levels (see Chen: [0035], [0059-0060], [0065], Fig. 5), but does not explicitly disclose control of the switch based on determining an amount of transmitted power based on the power information and comparison to a reference magnitude as recited. Nakahara, however, teaches that it is known in the art of wireless power receivers having reconfigurable reception coils for the receiving apparatus to determine an amount of transmitted power based on communicated power information, and selectively connect/disconnect receiving coils/inductance in response to the amount of transmitted power being equal to greater/less than a reference magnitude (see Nakahara: [0077], [0088-0089], Figs. 2, 10 regarding power reception side controller receiving control information, determining total current/power to be supplied to loads by the wireless power transmission, and reconfiguring reception resonance circuit by opening/closing of SE_SW1-3 based on the total being above/below corresponding table values). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen to incorporate the teachings of Nakahara by having control to reconfigure the receiving .

Conclusion
In summary, it is recommended consider the cited prior art and amend the claims to explicitly recite specific structure and/or operation of the intended circuit to overcome the prior art under broadest reasonable interpretation. Applicant is recommended to review the claim language and ensure the intended features are clearly and accurately recited, since at present some claim recitation would appear to potentially be misleading/inconsistent with what is disclosed in the Specification/Drawings. In general, there appears to be a variety of prior art wireless power receiving devices which may connect a second coil in series based on some control information, and it is recommended Applicant consider possibly reciting further details of the connection between specific coil terminals, switch, and particular rectifier half-bridges together as possible way to distinguish over similar prior art arrangements. Applicant may contact the Examiner to discuss possible amendments or the office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ito (WO2015/140917), Winkler (US2018/0013309), Aioanei (US2015/0035372), also disclose wireless power receivers with selectively switched series coils relevant to the claimed limitations. See also attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836